In the ninety-sixth section of article 7 of the Constitution, and in the second section of the Act 126 of 1921, p. 318, it is declared that the juvenile court for the parish of Orleans shall have jurisdiction, except for capital crimes, of the trial of all children under 17 years of age who may be charged in said court, as being neglected or delinquent children. Among the various definitions of the term delinquent child, in the fourth section of the statute, the term is said to mean any child 17 years of age or younger who violates any law of the state. Therefore a child under the age of 17 years who has committed manslaughter is not a felon, to be tried in the criminal court, but merely a delinquent child, to be dealt with only in the juvenile court. When a child under the age of 17 years is indicted for murder, the case is one in which only a jury of 12 in the criminal district court can decide whether a felonious homicide was committed, and, if so, whether it was murder or manslaughter, but when the jury decides that the crime was not murder but manslaughter, the verdict means, and is, in effect, that the child was indicted for a crime which the child did not commit. The main object and purpose in the establishment of juvenile courts was not merely to have a different form of procedure for the trial of juvenile offenders, but to deal with them as wards of the state, to be kept apart from the demoralizing influence of hardened criminals, and to be reformed and redeemed, *Page 1082 
not degraded and ruined. It would be paying attention more to the forms of procedure than to the object and purpose of the law to say that, because this child was indicted for the crime of murder, which she did not commit, she should be finally dealt with and punished as a felon, whereas, if she had been properly accused of the crime which she did commit, she should be dealt with not as a felon but only as a ward of the state, not to be made an example of but to be reformed and redeemed. There are at least four decisions in our jurisprudence which by analogy sustain our ruling in this case, viz.: State v. Foster, 7 La. Ann. 256; State v. Freeman, 17 La. Ann. 69; State v. Morrison, 31 La. Ann. 211; and State v. Victor, 36 La. Ann. 978. The defendant in each of those cases was indicted for murder, alleged to have been committed longer than a year before the finding of the indictment, and was found guilty of manslaughter, and the verdict was annulled because the indictment did not contain an allegation showing that the prosecution for manslaughter was not barred by the statute of limitations, even though, by the terms of the statute, a prosecution for murder could not be barred by prescription. In each case the defendant was held subject to prosecution for manslaughter, under a new indictment or bill of information containing an allegation showing that the prosecution for manslaughter was not barred by the statute of limitations. There was no acquittal of the crime of manslaughter because there was no valid indictment for manslaughter, but the acquittal of the crime of murder was valid because the indictment for murder was valid. And so, in this case, the prosecution and acquittal of the crime of murder were valid, according to the indictment, but the conviction of the crime of manslaughter is not valid because there could be no valid indictment or prosecution of a juvenile for the crime of manslaughter. This case, like the *Page 1083 
four cases cited, where the indictment was a valid indictment for murder but not for manslaughter, is an exception to the rule, established by section 785 of the Revised Statutes, that on trials for murder the jury may find the prisoner guilty of manslaughter.
I confess that I cannot reconcile our ruling in this case with the ruling in State v. Howard, 126 La. 353, 52 So. 539, and127 La. 435, 53 So. 677, or in State v. Hardy, 142 La. 1061,78 So. 116, or distinguish those cases from this case. We have either to perpetuate the error by affirming those decisions or to correct it as far as we can by overruling them; and between the two evils we have chosen the less. I concur in the majority opinion in this case.